           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 1 of 16 Page ID #:232
                                                                         NO FEE DUE
                                                                         GOV'T CODE § 6103


              1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                JAMES C. PACKER, SB# 77675
              2   E-Mail: James.Packer@lewisbrisbois.com
                MATHEW L. WALKER, SB#
              3   E-Mail: Mathew.Walker@lewisbrisbois.com
                KAYLEIGH A. ANDERSEN
              4   E-Mail: Kayleigh.Andersen@lewisbrisbois.com
                650 East Hospitality Lane, Suite 600
              5 San Bernardino, California 92408
                Telephone: 909.387.1130
              6 Facsimile: 909.387.1138
              7 Attorneys for Defendants
                CITY OF BLYTHE, COUNTY OF RIVERSIDE,
              8 OFFICER   RUDY MORENO, and DEPUTY
                DEVIN HEDGE
              9
             10                                UNITED STATES DISTRICT COURT
             11                              CENTRAL DISTRICT OF CALIFORNIA
             12
             13 ICON DESERT LOGISTICS, et al.,                      CASE NO. 5:20-CV-02225-CAS (JCx)
             14                      Plaintiffs,                    STIPULATED PROTECTIVE
                                                                    ORDER
             15             vs.
                                                                    [CHANGES MADE BY COURT TO
             16 CITY OF BLYTHE,                                     PARAGRAPHS 3 & 7.2(H)]
                et al.,
             17                                                     Trial Date:   None Set
                          Defendants.
             18
             19
             20 1.         A. PURPOSES AND LIMITATIONS
             21            As the parties have represented that discovery in this action is likely to
             22 involve production of confidential, proprietary, or private information for which
             23 special protection from public disclosure and from use for any purpose other than
             24 prosecuting this litigation may be warranted, this Court enters the following
             25 Protective Order. This Order does not confer blanket protections on all disclosures
             26 or responses to discovery. The protection it affords from public disclosure and use
             27 extends only to the limited information or items that are entitled to confidential

LEWI         28 treatment under the applicable legal principles. Further, as set forth in Section 12.3,
S
BRISBOI
S                 4839-2509-0273.1                              1
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 2 of 16 Page ID #:233




              1 below, this Protective Order does not entitle the parties to file confidential
              2 information under seal. Rather, when the parties seek permission from the court to
              3 file material under seal, the parties must comply with Civil Local Rule 79-5 and
              4 with any pertinent orders of the assigned District Judge and Magistrate Judge.
              5            B. GOOD CAUSE STATEMENT
              6            This action involves claims against law enforcement officers and public entities
              7    regarding an alleged unlawful search and seizure. The defendants are peace officers
              8    whose personnel records are confidential under California law. Portions of police
              9    personnel records may be disclosed, as well as documents reflecting policies,
             10    functioning, training, schedules, or other operational details of law enforcement, and
             11    these must also be protected from public disclosure in order to ensure the safety and
             12    security of law enforcement and the public. The personnel records warrant special
             13    protection from public disclosure and from use for any purpose other than prosecution
             14    of this action. Such confidential and proprietary materials and information consist of,
             15    among other things, confidential employment and personnel information relating to a
             16    peace officer which is otherwise generally unavailable to the public, or which may be
             17    privileged or otherwise protected from disclosure under state or federal statutes,
             18    court rules, case decisions, or common law.
             19            In light of the nature of the claims and allegations in this case and the parties’
             20    representations that discovery in this case will involve the production of confidential
             21    records, and in order to expedite the flow of information, to facilitate the prompt
             22    resolution of disputes over confidentiality of discovery materials, to adequately
             23    protect information the parties are entitled to keep confidential, to ensure that the
             24    parties are permitted reasonable necessary uses of such material in connection with
             25    this action, to address their handling of such material at the end of the litigation, and
             26    to serve the ends of justice, a protective order for such information is justified in this
             27    matter. The parties shall not designate any information/documents as confidential

LEWI         28    without a good faith belief that such information/documents have been maintained in
S
BRISBOI
S                 4839-2509-0273.1                             2
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 3 of 16 Page ID #:234




              1    a confidential, non-public manner, and that there is good cause or a compelling reason
              2    why it should not be part of the public record of this case.
              3     2.      DEFINITIONS
              4            2.1       Action: The above-identified federal lawsuit.
              5            2.2       Challenging Party: a Party or Non-Party that challenges the designation
              6    of information or items under this Order.
              7            2.3       “CONFIDENTIAL” Information or Items: information (regardless of
              8    how it is generated, stored or maintained) or tangible things that qualify for protection
              9    under Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
             10    Statement.
             11            2.4       “HIGHLY      CONFIDENTIAL        --   ATTORNEYS’        EYES    ONLY”
             12    Information or Items: extremely sensitive “CONFIDENTIAL” Information or Items,
             13    the disclosure of which to another Party or Non-Party would create a substantial risk
             14    of serious harm that could not be avoided by less restrictive means.
             15            2.5       Counsel: Outside Counsel of Record and House Counsel (as well as their
             16    support staff).
             17            2.6       Designating Party: a Party or Non-Party that designates information or
             18    items that it produces in disclosures or in responses to discovery as
             19    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
             20    ONLY.”
             21            2.7       Disclosure or Discovery Material: all items or information, regardless of
             22    the medium or manner in which it is generated, stored, or maintained (including,
             23    among other things, testimony, transcripts, and tangible things), that are produced or
             24    generated in disclosures or responses to discovery in this matter.
             25            2.8       Expert: a person with specialized knowledge or experience in a matter
             26    pertinent to the litigation who has been retained by a Party or its counsel to serve as
             27    an expert witness or as a consultant in this Action.

LEWI         28            2.9       House Counsel: attorneys who are employees of a party to this Action.
S
BRISBOI
S                 4839-2509-0273.1                                3
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 4 of 16 Page ID #:235




              1    House Counsel does not include Outside Counsel of Record or any other outside
              2    counsel.
              3            2.10 Non-Party: any natural person, partnership, corporation, association, or
              4    other legal entity not named as a Party to this action.
              5            2.11 Outside Counsel of Record: attorneys who are not employees of a party
              6    to this Action but are retained to represent or advise a party to this Action and have
              7    appeared in this Action on behalf of that party or are affiliated with a law firm which
              8    has appeared on behalf of that party, and includes support staff.
              9            2.12 Party: any party to this Action, including all of its officers, directors,
             10    employees, consultants, retained experts, and Outside Counsel of Record (and their
             11    support staffs).
             12            2.13 Producing Party: a Party or Non-Party that produces Disclosure or
             13    Discovery Material in this Action.
             14            2.14 Professional Vendors: persons or entities that provide litigation support
             15    services (e.g., photocopying, videotaping, translating, preparing exhibits or
             16    demonstrations, and organizing, storing, or retrieving data in any form or medium)
             17    and their employees and subcontractors.
             18            2.15 Protected Material:     any Disclosure or Discovery Material that is
             19    designated        as   “CONFIDENTIAL”          or   “HIGHLY     CONFIDENTIAL          --
             20    ATTORNEYS’ EYES ONLY.”
             21            2.16 Receiving Party: a Party that receives Disclosure or Discovery Material
             22    from a Producing Party.
             23     3.      SCOPE
             24            The protections conferred by this Stipulation and Order cover not only Protected
             25    Material (as defined above), but also (1) any information copied or extracted from
             26    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
             27    Material; and (3) any testimony, conversations, or presentations by Parties or their

LEWI         28    Counsel that might reveal Protected Material other than during a court hearing or at
S
BRISBOI
S                 4839-2509-0273.1                            4
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 5 of 16 Page ID #:236




              1    trial. Any use of Protected Material during a court hearing or at trial shall be governed
              2    by the orders of the presiding judge. This Order does not govern the use of Protected
              3    Material during a court hearing or at trial.
              4     4.      DURATION
              5            Even after final disposition of this litigation, the confidentiality obligations
              6    imposed by this Order shall remain in effect until a Designating Party agrees
              7    otherwise in writing or a court order otherwise directs. Final disposition shall be
              8    deemed to be the later of (1) dismissal of all claims and defenses in this Action,
              9    with or without prejudice; and (2) final judgment herein after the completion and
             10    exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
             11    including the time limits for filing any motions or applications for extension of time
             12    pursuant to applicable law.
             13     5.      DESIGNATING PROTECTED MATERIAL
             14            5.1       Exercise of Restraint and Care in Designating Material for Protection.
             15 Each Party or Non-Party that designates information or items for protection under
             16 this Order must take care to limit any such designation to specific material that
             17 qualifies under the appropriate standards. The Designating Party must designate for
             18 protection only those parts of material, documents, items, or oral or written
             19 communications that qualify so that other portions of the material, documents, items,
             20 or communications for which protection is not warranted are not swept unjustifiably
             21 within the ambit of this Order.
             22            Mass, indiscriminate, or routinized designations are prohibited. Designations
             23    that are shown to be clearly unjustified or that have been made for an improper
             24    purpose (e.g., to unnecessarily encumber the case development process or to impose
             25    unnecessary expenses and burdens on other parties) may expose the Designating
             26    Party to sanctions.
             27            If it comes to a Designating Party’s attention that information or items that it

LEWI         28    designated for protection do not qualify for protection, that Designating Party must
S
BRISBOI
S                 4839-2509-0273.1                              5
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 6 of 16 Page ID #:237




              1    promptly notify all other Parties that it is withdrawing the inapplicable designation.
              2            5.2       Manner and Timing of Designations. Except as otherwise provided in
              3    this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
              4    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
              5    under this Order must be clearly so designated before the material is disclosed or
              6    produced.
              7            Designation in conformity with this Order requires:
              8            (a) for information in documentary form (e.g., paper or electronic documents,
              9    but excluding transcripts of depositions), that the Producing Party affix at a minimum,
             10    the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’
             11    EYES ONLY” to each page that contains protected material. If only a portion or
             12    portions of the material on a page qualifies for protection, the Producing Party also
             13    must clearly identify the protected portion(s) (e.g., by making appropriate markings
             14    in the margins).
             15            A Party or Non-Party that makes original documents available for inspection
             16    need not designate them for protection until after the inspecting Party has indicated
             17    which documents it would like copied and produced. During the inspection and before
             18    the designation, all of the material made available for inspection shall be deemed
             19    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
             20    copied and produced, the Producing Party must determine which documents, or
             21    portions thereof, qualify for protection under this Order. Then, before producing the
             22    specified documents, the Producing Party must affix the “CONFIDENTIAL”, or
             23    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” legend to each page
             24    that contains Protected Material. If only a portion or portions of the material on a
             25    page qualifies for protection, the Producing Party also must clearly identify the
             26    protected portion(s) (e.g., by making appropriate markings in the margins).
             27            (b) for testimony given in depositions that the Designating Party identifies on

LEWI         28    the record, before the close of the deposition as protected testimony.
S
BRISBOI
S                 4839-2509-0273.1                             6
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 7 of 16 Page ID #:238




              1            (c) for information produced in some form other than documentary and for any
              2    other tangible items, that the Producing Party affix in a prominent place on the exterior
              3    of the container or containers in which the information is stored the legend
              4    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
              5    ONLY.” If only a portion or portions of the information warrants protection, the
              6    Producing Party, to the extent practicable, shall identify the protected portion(s).
              7            5.3       Inadvertent Failures to Designate. If timely corrected, an inadvertent
              8    failure to designate qualified information or items does not, standing alone, waive
              9    the Designating Party’s right to secure protection under this Order for such material.
             10    Upon timely correction of a designation, the Receiving Party must make reasonable
             11    efforts to assure that the material is treated in accordance with the provisions of this
             12    Order.
             13     6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
             14            6.1       Timing   of   Challenges. Any Party or Non-Party may challenge a
             15    designation of confidentiality at any time that is consistent with the Court’s
             16    Scheduling Order.
             17            6.2       Meet and Confer. The Challenging Party shall initiate the dispute
             18    resolution process under Local Rule 37.1 et seq.
             19            6.3       The burden of persuasion in any such challenge proceeding shall be on
             20    the Designating Party. Frivolous challenges, and those made for an improper purpose
             21    (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
             22    expose the Challenging Party to sanctions.            Unless the Designating Party has
             23    waived or withdrawn the confidentiality designation, all parties shall continue to
             24    afford the material in question the level of protection to which it is entitled under the
             25    Producing Party’s designation until the Court rules on the challenge.
             26     7.      ACCESS TO AND USE OF PROTECTED MATERIAL
             27            7.1       Basic Principles. A Receiving Party may use Protected Material that is

LEWI         28    disclosed or produced by another Party or by a Non-Party in connection with this
S
BRISBOI
S                 4839-2509-0273.1                              7
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 8 of 16 Page ID #:239




              1    Action only for prosecuting, defending, or attempting to settle this Action. Such
              2    Protected Material may be disclosed only to the categories of persons and under the
              3    conditions described in this Order. When the Action has been terminated, a Receiving
              4    Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
              5            Protected Material must be stored and maintained by a Receiving Party at a
              6    location and in a secure manner that ensures that access is limited to the persons
              7    authorized under this Order.
              8            7.2       Disclosure of “CONFIDENTIAL” Information or Items.               Unless
              9    otherwise ordered by the court or permitted in writing by the Designating Party, a
             10    Receiving Party may disclose any information or item designated “CONFIDENTIAL”
             11    only to:
             12            (a)       the Receiving Party’s Outside Counsel of Record in this Action, as
             13    well as employees of said Outside Counsel of Record to whom it is reasonably
             14    necessary to disclose the information for this Action;
             15            (b)       the officers, directors, and employees (including House Counsel) of the
             16    Receiving Party to whom disclosure is reasonably necessary for this Action;
             17            (c)       Experts (as defined in this Order) of the Receiving Party to whom
             18    disclosure is reasonably necessary for this Action and who have signed the
             19    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             20            (d)       the court and its personnel;
             21            (e)       court reporters and deposition videographers and their staff;
             22            (f)       professional jury or trial consultants, mock jurors, and Professional
             23    Vendors to whom disclosure is reasonably necessary for this Action and who have
             24    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             25            (g)       the author or recipient of a document containing the information or a
             26    custodian or other person who otherwise possessed or knew the information;
             27            (h)       during their depositions, witnesses, and attorneys for witnesses, in the

LEWI         28    Action to whom disclosure is reasonably necessary provided: (1) the deposing party
S
BRISBOI
S                 4839-2509-0273.1                                  8
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 9 of 16 Page ID #:240




              1    requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
              2    (Exhibit A attached hereto); and (2) they will not be permitted to keep any confidential
              3    information unless they sign the “Acknowledgment and Agreement to Be Bound”
              4    (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the court.
              5    Pages of transcribed deposition testimony or exhibits to depositions that reveal
              6    Protected Material may be separately bound by the court reporter and may not be
              7    disclosed to anyone except as permitted under this Stipulated Protective Order; and
              8            (i)       any mediator or settlement officer, and their supporting personnel,
              9    mutually agreed upon by any of the parties engaged in settlement discussions.
             10            7.3       Disclosure of “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
             11    ONLY” Information or Items. Unless otherwise ordered by the court or permitted in
             12    writing by the Designating Party, a Receiving Party may disclose any information or
             13    item designated “CONFIDENTIAL” only to:
             14            (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
             15    employees of said Outside Counsel of Record to whom it is reasonably necessary to
             16    disclose the information for this Action;
             17            (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure
             18    is reasonably necessary for this Action and who have signed the “Acknowledgment
             19    and Agreement to Be Bound” (Exhibit A);
             20            (c) the court and its personnel;
             21            (d) private court reporters and their staff to whom disclosure is reasonably
             22    necessary for this Action and who have signed the “Acknowledgment and Agreement
             23    to Be Bound” (Exhibit A);
             24            (e) professional jury or trial consultants, mock jurors, and Professional Vendors
             25    to whom disclosure is reasonably necessary for this Action and who have signed the
             26    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
             27            (f) the author or recipient of a document containing the information or a

LEWI         28    custodian or other person who otherwise possessed or knew the information; and
S
BRISBOI
S                 4839-2509-0273.1                             9
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 10 of 16 Page ID #:241




              1            (g) any mediator or settlement officer, and their supporting personnel, mutually
              2    agreed upon by any of the parties engaged in settlement discussions.
              3      8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
              4    OTHER LITIGATION
              5            If a Party is served with a subpoena or a court order issued in other litigation that
              6    compels disclosure of any information or items designated in this Action as
              7    “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES
              8    ONLY,” that Party must:
              9            (a)       promptly notify in writing the Designating Party. Such notification
             10    shall include a copy of the subpoena or court order;
             11            (b)       promptly notify in writing the party who caused the subpoena or order to
             12    issue in the other litigation that some or all of the material covered by the subpoena or
             13    order is subject to this Protective Order. Such notification shall include a copy of this
             14    Stipulated Protective Order; and
             15            (c)       cooperate with respect to all reasonable procedures sought to be pursued
             16    by the Designating Party whose Protected Material may be affected. If the Designating
             17    Party timely seeks a protective order, the Party served with the subpoena or court order
             18    shall not produce any information designated in this action as “CONFIDENTIAL” or
             19    “HIGHLY CONFIDENTIAL -- ATTORNEYS’ EYES ONLY” before a
             20    determination by the court from which the subpoena or order issued, unless the Party
             21    has obtained the Designating Party’s permission, or unless otherwise required by the
             22    law or court order. The Designating Party shall bear the burden and expense of
             23    seeking protection in that court of its confidential material and nothing in these
             24    provisions should be construed as authorizing or encouraging a Receiving Party in this
             25    Action to disobey a lawful directive from another court.
             26      9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
             27    IN THIS LITIGATION

LEWI         28            (a)       The terms of this Order are applicable to information produced by a Non-
S
BRISBOI
S                 4839-2509-0273.1                               10
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 11 of 16 Page ID #:242




              1    Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
              2    CONFIDENTIAL -- ATTORNEYS’ EYES ONLY.” Such information produced by
              3    Non-Parties in connection with this litigation is protected by the remedies and relief
              4    provided by this Order. Nothing in these provisions should be construed as
              5    prohibiting a Non-Party from seeking additional protections.
              6            (b)       In the event that a Party is required, by a valid discovery request, to
              7    produce a Non-Party’s confidential information in its possession, and the Party is
              8    subject to an agreement with the Non-Party not to produce the Non-Party’s
              9    confidential information, then the Party shall:
             10               (1) promptly notify in writing the Requesting Party and the Non-Party that
             11    some or all of the information requested is subject to a confidentiality agreement with
             12    a Non-Party;
             13               (2) promptly provide the Non-Party with a copy of the Stipulated Protective
             14    Order in this Action, the relevant discovery request(s), and a reasonably specific
             15    description of the information requested; and
             16               (3) make the information requested available for inspection by the Non-Party,
             17    if requested.
             18            (c)       If a Non-Party represented by counsel fails to commence the process
             19    called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
             20    and accompanying information or fails contemporaneously to notify the Receiving
             21    Party that it has done so, the Receiving Party may produce the Non-Party’s
             22    confidential information responsive to the discovery request. If an unrepresented
             23    Non-Party fails to seek a protective order from this court within 14 days of receiving
             24    the notice and accompanying information, the Receiving Party may produce the Non-
             25    Party’s confidential information responsive to the discovery request. If the Non-Party
             26    timely seeks a protective order, the Receiving Party shall not produce any information
             27    in its possession or control that is subject to the confidentiality agreement with the

LEWI         28    Non-Party before a determination by the court unless otherwise required by the law
S
BRISBOI
S                 4839-2509-0273.1                              11
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 12 of 16 Page ID #:243




              1    or court order. Absent a court order to the contrary, the Non-Party shall bear the
              2    burden and expense of seeking protection in this court of its Protected Material.
              3     10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
              4            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
              5    Protected Material to any person or in any circumstance not authorized under this
              6    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
              7    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
              8    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
              9    persons to whom unauthorized disclosures were made of all the terms of this Order,
             10    and (d) request such person or persons to execute the “Acknowledgment and
             11    Agreement to Be Bound” that is attached hereto as Exhibit A.
             12     11. INADVERTENT PRODUCTION OF PRIVILEGED OR                             OTHERWISE
             13    PROTECTED MATERIAL
             14            When a Producing Party gives notice to Receiving Parties that certain
             15    inadvertently produced material is subject to a claim of privilege or other protection,
             16    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
             17    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
             18    may be established in an e-discovery order that provides for production without prior
             19    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
             20    parties reach an agreement on the effect of disclosure of a communication or
             21    information covered by the attorney-client privilege or work product protection, the
             22    parties may incorporate their agreement in the stipulated protective order submitted to
             23    the court.
             24     12. MISCELLANEOUS
             25            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
             26    person to seek its modification by the Court in the future.
             27            12.2 Right to Assert Other Objections. By stipulating to the entry of this

LEWI         28    Protective Order no Party waives any right it otherwise would have to object to
S
BRISBOI
S                 4839-2509-0273.1                            12
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 13 of 16 Page ID #:244




              1    disclosing or producing any information or item on any ground not addressed in this
              2    Stipulated Protective Order. Similarly, no Party waives any right to object on any
              3    ground to use in evidence of any of the material covered by this Protective Order.
              4            12.3 Filing Protected Material. A Party that seeks to file under seal any
              5    Protected Material must comply with Civil Local Rule 79-5. Protected Material may
              6    only be filed under seal pursuant to a court order authorizing the sealing of the specific
              7    Protected Material at issue. If a Party's request to file Protected Material under seal
              8    is denied by the court, then the Receiving Party may file the information in the public
              9    record unless otherwise instructed by the court.
             10     13. FINAL DISPOSITION
             11            After the final disposition of this Action, as defined in paragraph 4, within 60
             12    days of a written request by the Designating Party, each Receiving Party must return
             13    all Protected Material to the Producing Party or destroy such material. As used in
             14    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
             15    summaries, and any other format reproducing or capturing any of the Protected
             16    Material. Whether the Protected Material is returned or destroyed, the Receiving
             17    Party must submit a written certification to the Producing Party (and, if not the same
             18    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
             19    (by category, where appropriate) all the Protected Material that was returned or
             20    destroyed and (2) affirms that the Receiving Party has not retained any copies,
             21    abstracts, compilations, summaries or any other format reproducing or capturing any
             22    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
             23    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
             24    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
             25    reports, attorney work product, and consultant and expert work product, even if such
             26    materials contain Protected Material. Any such archival copies that contain or
             27    constitute Protected Material remain subject to this Protective Order as set forth in

LEWI         28    Section 4 (DURATION).
S
BRISBOI
S                 4839-2509-0273.1                            13
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 14 of 16 Page ID #:245




              1     14. Any violation of this Order may be punished by any and all appropriate measures
              2    including, without limitation, contempt proceedings and/or monetary sanctions.
              3
              4    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
              5
              6 DATED: April __, 2021
                                                      LAW OFFICES OF GARY R. CARLIN, APC
              7
              8
              9
                                                      By:         /s/Ali M. Sachani
             10                                             GARY R. CARLIN
             11                                             ALI M. SACHANI
                                                            MATTHEW CHEN
             12                                             Attorneys for Plaintiffs
             13 DATED: April 14, 2021                 LEWIS BRISBOIS BISGAARD & SMITH LLP
             14
             15
             16                                       By:         /s/ Kayleigh A. Andersen
                                                            JAMES C. PACKER
             17
                                                            MATHEW L. WALKER
             18                                             KAYLEIGH A. ANDERSEN
                                                            Attorneys for Defendants
             19
             20
             21
             22
             23
             24
             25
             26
             27

LEWI         28
S
BRISBOI
S                 4839-2509-0273.1                          14
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 15 of 16 Page ID #:246




              1                                        ATTESTATION
              2            All other signatories listed, and on whose behalf the filing is submitted, concur
              3 in the filing’s content and have authorized the filing.
              4
              5 DATED: April 14, 2021                    LEWIS BRISBOIS BISGAARD & SMITH LLP
              6
              7
                                                         By:         /s/ Kayleigh A. Andersen
              8
                                                               JAMES C. PACKER
              9                                                MATHEW L. WALKER
             10                                                KAYLEIGH A. ANDERSEN
                                                               Attorneys for Defendants
             11
             12
             13 FOR GOOD CAUSE SHOWN, IT IS SO ORDERED AS MODIFIED.
             14
             15
             16   DATED: April 19, 2021                                        /s/
             17                                             Honorable Jacqueline Chooljian
             18                                             United States Magistrate Judge
             19
             20
             21
             22
             23
             24
             25
             26
             27

LEWI         28
S
BRISBOI
S                 4839-2509-0273.1                             15
BISGAARD
           Case 5:20-cv-02225-CAS-JC Document 24 Filed 04/19/21 Page 16 of 16 Page ID #:247




              1                                            EXHIBIT A
              2                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
              3
              4              I,                                                  [print or type full name], of
              5 ________________________________ [print or type full address], declare under
              6 penalty o f perjury that I have read in its entirety and understand the Stipulated
              7 Protective Order that was issued by the United States District Court for the Central
              8 District of California on April 19, 2021 in the case of ICON DESERT LOGISTICS,
              9 et al., v. CITY OF BLYTHE, et al., Case No. 5:20-CV-02225-CAS (JCx). I agree to
             10 comply with and to be bound by all the terms of this Stipulated Protective Order
             11 and I understand and acknowledge that failure to so comply could expose me to
             12 sanctions and punishment in the nature of contempt. I solemnly promise that I will not
             13 disclose in any manner any information or item that is subject to this Stipulated
             14 Protective Order to any person or entity except in strict compliance with the provisions
             15 of this Order.
             16              I further agree to submit to the jurisdiction of the United States District Court
             17 for the Central District of California for the purpose of enforcing the terms of this
             18 Stipulated Protective Order, even if such enforcement proceedings occur after
             19 termination of this action. I hereby appoint ___________________________ [print or
             20 type full name] of _______________________________________ [print or type full
             21 address and telephone number] as my California agent for service of process in
             22 connection with this action or any proceedings related to enforcement of this Stipulated
             23 Protective Order.
             24    Date: ___________________________
             25    City and State where sworn and signed: _________________________________
             26    Printed name: ____________________________________
             27

LEWI         28    Signature: _______________________________________
S
BRISBOI
S                 4839-2509-0273.1                             16
BISGAARD
